Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Starsha M. Sewell appeals the district court’s orders dismissing this action for failure to state a claim and denying her motions for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sewell v. Wagner, No. 8:16-cv-02458-GJH, 2016 WL 4051717, 2016 WL 10688817 (D. Md. July 27, Aug. 29, and Sept. 18, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED